DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on April 11, 2022, the Detailed Action issued February 10, 2022, wherein Claims 1, 3 and 7 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows:
4.	In Claims 9-10 (Claims Amendment filed on 04/05/2022 and Entered by the Examiner), please amend as follows:
=====================================================================================
9.    The lubricant supply apparatus according to claim 10, wherein a 

10. A lubricant supply apparatus for a chain, the chain being installed in an internal combustion engine, the lubricant supply apparatus comprising: 
an injection hole provided in a cylinder block of the internal combustion engine and opening in an outer side surface of the cylinder block of the internal combustion engine, the injection hole being in fluid communication with an oil passage provided in the cylinder block of the internal combustion engine and being configured to inject lubricant from an oil pump of the internal combustion engine flowing through the oil passage; and 
a receiving member installed to be spaced apart from the injection hole, the receiving member being configured to receive the lubricant injected from the injection hole and guide the lubricant to be directed to at least one of the chain or a sprocket on which the chain is wound, at least one of the chain or the sprocket being spaced apart from the injection hole, 
wherein the receiving member is arranged such that an end portion of the receiving member is disposed immediately above at least one of the chain or the sprocket, and the receiving member includes a concave shape allowing the lubricant to flow from the end portion of the receiving member toward at least one of the chain or the sprocket downward, the lubricant being received by an upper portion near the end portion of the receiving member, 
wherein the receiving member is positioned at an end portion of a guide groove, and a concave shape of the guide groove near the end portion of the guide groove at an upper portion of the receiving member extends in a direction from the end portion of the guide groove at which lubricant injected from the injection hole is received toward a guidance destination of at least one of the chain or the sprocket, 
wherein the guide groove includes a tip portion of a circumferential edge side on an opening through which a crankshaft passes, an intermediate portion extending in a direction away from the tip portion toward an inside of a counter surface portion in which the receiving portion is installed, and a terminal portion curved in a substantially spherical surface shape continuing to the intermediate portion, and 
wherein the terminal portion faces the injection hole.

=====================================================================================

DISPOSITION OF CLAIMS
Claims 9-10 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 9-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 10 regarding a lubricant supply apparatus for a chain, the chain being installed in an internal combustion engine wherein the guide groove includes a tip portion of a circumferential edge side on an opening through which a crankshaft passes, an intermediate portion extending in a direction away from the tip portion toward an inside of a counter surface portion in which the receiving portion is installed, and a terminal portion curved in a substantially spherical surface shape continuing to the intermediate portion, and wherein the terminal portion faces the injection hole, in combination with the remaining limitations set forth respectively in Claim 10 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (Mori - US 2011/0251002 A1) and (Sasaki – US 2010/0089702 A1) discloses essentially almost all the limitations of claim 10 as discussed in the final office action mailed on February 10, 2022 (Pages 4-8).

However, neither (Mori - US 2011/0251002 A1) and (Sasaki – US 2010/0089702 A1) nor the related prior art discloses chain being installed in an internal combustion engine  wherein the guide groove includes a tip portion of a circumferential edge side on an opening through which a crankshaft passes, an intermediate portion extending in a direction away from the tip portion toward an inside of a counter surface portion in which the receiving portion is installed, and a terminal portion curved in a substantially spherical surface shape continuing to the intermediate portion, and wherein the terminal portion faces the injection hole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747